Filed 7/15/21 Marriage of Wong and Lee CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re the Marriage of                                                B293892
 LISA WONG and BOSCHAL LEE.
                                                                      (Los Angeles County
 LISA WONG,                                                           Super. Ct. No. GD055619)

           Respondent,                                                ORDER MODIFYING
                                                                      OPINION AND DENYING
           v.
                                                                      PETITIONS FOR
 BOSCHAL LEE et al.,                                                  REHEARING

           Appellants.                                                [NO CHANGE IN
                                                                      JUDGMENT]

THE COURT:

      It is ordered that the opinion filed June 29, 2021 is
modified as follows:

         1.        The second paragraph of footnote 12 on page 13 of the
                   opinion is modified as follows:
            Boschal does not claim that the aforesaid
     documents are not proper subjects of judicial notice,
     but argues that we should not consider them in the
     absence of certain escrow documents relating to the
     Grand Avenue property. In their supplemental
     briefing, Boschal and Kracksmith request judicial
     notice of these escrow documents. Boschal also seeks
     judicial notice in his supplemental briefing of certain
     documents filed in another appeal, along with Lisa’s
     opposition to Boschal’s bankruptcy petition. We
     reject as procedurally improper both Boschal’s and
     Kracksmith’s requests for judicial notice because they
     did not file a motion complying with California Rules
     of Court, rule 8.252(a). (See Cal. Rules of Court,
     rule 8.252(a) [providing that, “[t]o obtain judicial
     notice by a reviewing court under Evidence Code
     section 459, a party must serve and file a separate
     motion with a proposed order[,]” and prescribing the
     requirements for that type of motion].)

2.   The text immediately preceding footnote number 20
     on page 27 is modified as follows:

           If we were to affirm these aspects of the
     judgment, then, although it is arguable that Mitchell
     & Co. is not bound by the judgment, . . . .


There is no change in judgment.




                            2
       Appellant Kracksmith, Inc.’s and appellant Boschal Lee’s
petitions for rehearing are denied.
       NOT TO BE PUBLISHED.




___________________________________________________________
ROTHSCHILD, P. J.           CHANEY, J.          BENDIX, J.




                                   3
Filed 6/29/21 Marriage of Wong and Lee CA2/1 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re the Marriage of                                                B293892
 LISA WONG and BOSCHAL LEE.
                                                                      (Los Angeles County
 LISA WONG,                                                           Super. Ct. No. GD055619)

           Respondent,

           v.

 BOSCHAL LEE et al.,

           Appellants.


      APPEALS from orders and a judgment of the Superior
Court of Los Angeles County, Christine Byrd, Judge. Affirmed in
part and dismissed in part.
      Boschal Lee, in pro per, for Appellant Boschal Lee.
      Nada Dhahbi for Appellant Kracksmith, Inc.
      Glen Broemer for Appellant Daphne Lee.
      No appearance for Respondent.
                                    ____________________
       In September 2014, respondent Lisa Wong filed for divorce
from appellant Boschal Lee.1 In the intervening years, the family
law proceedings have been contentious. In those proceedings, the
family court declared Boschal to be a vexatious litigant, and in a
prior appeal, we rejected Boschal’s attempts to reverse that
vexatious litigant declaration and many of the family court’s
other rulings.
       While Boschal’s prior appeal was pending, the case
proceeded to a court trial on property division and several other
issues. Lisa had joined Boschal’s sister, appellant Daphne Lee, to
the proceedings, along with Allan Lee, Boschal’s brother, and
appellant Kracksmith, Inc. (Kracksmith), a corporation for which
Boschal has served as an officer. After the trial, the family court
issued a judgment that, among other things, declared the parties’
rights to the former family home, invalidated a loan and a deed of
trust on a rental property, and ordered that the rental property
be sold. The family court awarded Lisa a portion of the proceeds
of the sale of the rental property as equalization payments for her
interests in the former family residence, the rental property, and
certain other assets, and to cover her attorney fees and costs.
       In the course of rendering its judgment, the family court
found that: Mitchell and Company, Inc. (Mitchell & Co.) was the
owner of the rental property; Mitchell & Co. was a Nevada
S-corporation wholly owned by Lisa and Boschal; Mitchell & Co.
was the purported borrower on the loan and the accompanying
deed of trust the family court had invalidated; and Kracksmith
was the alleged lender for that transaction. Notwithstanding


      1  For the sake of clarity, and meaning no disrespect, we
refer to all natural persons by their respective first names.




                                   2
Mitchell & Co.’s ownership interest in the rental property and its
status as an alleged borrower, Lisa did not join Mitchell & Co. as
a party, and the family court entered the judgment in
Mitchell & Co.’s absence.
       Kracksmith, Daphne, and Boschal appeal the judgment,
Daphne and Boschal appeal the family court’s orders denying
their motions to vacate the judgment, and Boschal appeals the
denial of a special motion to strike he filed pursuant to the
Strategic Lawsuit Against Public Participation (anti-SLAPP)
statute (Code Civ. Proc., § 425.16). Lisa has not appeared in the
instant appeal.
       The parties raise many issues. We affirm the judgment for
the following reasons, which we detail in our Discussion:
(1) Boschal’s prior appeal did not deprive the family court of
jurisdiction to try the case; (2) Daphne forfeited many of her
appellate claims by failing to raise them below; (3) regardless of
whether Mitchell & Co. should have been joined to the family
court proceedings, its nonjoinder does not warrant reversal of the
judgment; (4) Daphne fails to show that the family court erred in
denying her request for costs; (5) Kracksmith and Boschal fail to
establish that the family court erred in awarding Lisa attorney
fees and costs; and (6) the remaining claims of error fail because
appellants did not raise them properly. We also dismiss as
abandoned Daphne’s and Boschal’s appeals of the orders denying
their motions to vacate the judgment, and we dismiss as untimely
Boschal’s appeal of the denial of his anti-SLAPP motion.




                                   3
      FACTUAL AND PROCEDURAL BACKGROUND2
      We summarize only the facts relevant to this appeal.

1.    Foundational Facts and Pertinent Pretrial
      Proceedings
       Lisa and Boschal were married on January 13, 1996, and
they separated at some point between May 29, 2014 and
June 1, 2014. Lisa and Boschal have two children, a son who was
approximately 16 years old on the date of separation, and
another son who was approximately 12 years old at that time.
On September 26, 2014, Lisa filed for divorce.
       The family court described “[t]he history of the litigation
[as] enormous,” and remarked that Boschal had filed “17 motions
or Requests for Orders in the first year alone.” On June 22, 2015,
Lisa sought an order declaring Boschal to be a vexatious litigant,
and Boschal responded with an anti-SLAPP motion to strike
Lisa’s request. (See In re Marriage of Lisa Wong et al.
(Apr. 5, 2019, B279040, B282862, B287578) [nonpub. opn.]
(Wong I).)3
       On August 25, 2015, Lisa joined three claimants to the
action: (1) Allan; (2) Daphne; and (3) Kracksmith, which was
“sued on its own behalf as well as by its DBA American Business
Fund.” Lisa’s operative complaint for joinder sought to quiet title
and to cancel debt instruments recorded on a residence located on

      2  Much of this part is based on the family court’s statement
of decision. (See Baxter v. State Teachers’ Retirement System
(2017) 18 Cal.App.5th 340, 349, fn. 2 [utilizing the summary of
facts provided in the trial court’s ruling].)
      3  We, sua sponte, take judicial notice of our prior opinion
in this matter. (Evid. Code §§ 452, subd. (d), 459.)




                                    4
Arriba Drive in Monterey Park (Arriba Drive property) and on a
duplex located on Grand Avenue in Alhambra (Grand Avenue
property).
       On August 18, 2016, the family court denied Boschal’s anti-
SLAPP motion; Boschal’s request to disqualify the family court
judge who was presiding over the matter at that time; and his
request to vacate a restraining order entered against him; and
declared Boschal to be a vexatious litigant, thereby restricting his
ability to submit filings on a self-represented basis. (See Wong I,
supra, B279040, B282862, B287578.) On September 6, 2016, the
family court denied a motion for reconsideration Boschal had
filed concerning his request for pendente lite support and
attorney fees under Family Code section 2030. (See Wong I,
supra, B279040, B282862, B287578.) On October 17, 2016,
Boschal filed a notice of appeal that sought review of, inter alia,
the August 18, 2016 and September 6, 2016 rulings. (See ibid.)
       On December 21, 2017, the family court renewed a
restraining order that had previously been issued against
Boschal; the renewed restraining order has a 101-year term. (See
Wong I, supra, B279040, B282862, B287578.) Boschal appealed
this ruling on January 17, 2018. (See ibid.)

2.    The Trial and the Statement of Decision
       The family court held a court trial on March 26, 27, 28, and
29, 2018 and on April 2, 2018. At the conclusion of presentation
of evidence, the court granted a judgment of dissolution of
marriage as well as judgment on the custody and visitation of
Lisa’s and Boschal’s then-minor child, to which they had
previously stipulated. The parties also had agreed to submit
written closing and rebuttal arguments, respectively, after the
presentation of evidence.



                                    5
      The parties agreed that the issues to be decided by the
family court based on the evidence presented at the trial held in
late March and early April 2018 were the following:
      “(1) Characterization, valuation, and division of the
following property:
            “a.    Former family residence on Arriba Drive,
      Monterey Park, CA [(Arriba Drive property)];
            “b.    Rental property on Grand Avenue,
      Los Angeles, CA [(Grand Avenue property)];
            “c.    Mitchell and Company;
            “d.    Pensions and other retirement accounts;
      and
            “e.    Three (3) automobiles.
      “(2) Reimbursement for payment of community debts;
      “(3) Watts[4] charges for [Boschal’s] occupation of the
family residence;
      “(4) [Lisa’s] claims of breach of fiduciary duties,
including” breaches of the restraining orders;
      “(5) Child support;
      “(6) [Boschal’s] request for spousal support;
      “(7) [Lisa’s] request for attorney’s fees and sanctions
against [Boschal]; and
      “(8) As against Claimants, [Lisa’s] request to quiet title
on the Arriba Drive and Grand Avenue properties, and
[Daphne’s] request for costs.”
      On June 19, 2018, the family court issued a tentative
decision on these issues, which, with certain modifications,
became the court’s statement of decision on September 19, 2018.


      4   In re Marriage of Watts (1985) 171 Cal.App.3d 366.




                                    6
(See also Cal. Rules of Court, rule 3.1590(c) [prescribing the
procedure by which a tentative decision becomes the court’s
statement of decision].)
       With regard to the Arriba Drive property, the family court
found that “[t]he crux of the dispute [between Lisa and Daphne]
is whether the community owns 100% of the property, with
Daphne being only a proxy for her brother, or only 50%, with
Daphne, as joint tenant, having an undivided half interest in the
property with the community.” Upon the purchase of the Arriba
Drive property in 2001, title had been “taken in the name of
‘Daphne Lee, a single woman, and Lisa Lee, a single woman, as
joint tenants.’ ”5 The court found that although the title
incorrectly identified Lisa as a single woman, Lisa had failed to
overcome the presumption of title set forth in Evidence Code
section 662, and Daphne was thus in a joint tenancy with Lisa’s
and Boschal’s community interest in the property.
       After Lisa and Boschal separated, Daphne allowed a deed
of trust to be recorded on the Arriba Drive property for $550,000,
which was borrowed from Allan and American Business Fund
(respondent Kracksmith’s DBA). The family court found that
Lisa was unaware of the loan and did not authorize it or the

      5  The title to the Arriba Drive property was later corrected
to indicate that it was held by “ ‘Daphne Lee, as single woman
and Lisa Wong (who erroneously held title as Lisa Lee), a single
woman, as joint tenants.’ ” The family court observed Lisa had
contended that Daphne’s name was put on the title “as a proxy
for [Boschal], who had a bankruptcy and wanted to avoid his
creditors.” The parties disputed whether Daphne loaned part of
the down-payment, paid all of it, or paid only some of it. The
family court found that Daphne had contributed $70,000 for the
down-payment on the Arriba Drive property.




                                    7
recordation of the related deed of trust, and that Boschal
“actively assisted” Daphne in obtaining the loan. As a result, the
court concluded that Lisa “has no payment obligation on this
$550,000 loan and the community’s 50% interest is not to be
reduced or offset by this post-separation deed of trust.” The court
ruled that Boschal was entitled to an award of the community
portion of the Arriba Drive property, and that Lisa was entitled
to an equalization payment for one-half of the value of the
community’s equity interest in the property.6 The court further
ruled that Boschal and Daphne had to provide Lisa with an
executed and recorded document holding her harmless with
respect to the property and any encumbrances thereon.
      Regarding Mitchell & Co., the family court found it was an
S-corporation that was formed in 2002 in Nevada; it “was wholly
owned by [Lisa and Boschal;] and [it] [was] community property.”
The court stated that Mitchell & Co. had purchased the Grand
Avenue property in February 2014 for $535,000, “[t]itle was
taken in the name of ‘Mitchell and Company, Inc., a Nevada
Corporation[,]’ ” and Lisa presented evidence showing that the
property was purchased with community savings and funds
obtained via a “ ‘cash out’ ” refinance of a loan secured by the
Arriba Drive property.7

      6 We need not (and do not) assess whether the family court
calculated properly the equalization payments prescribed by the
judgment. As set forth in our Discussion, the family court’s
calculations are presumed to be correct and appellants have not
raised properly any challenge to the equalization payments.
      7 The statement of decision indicates it was undisputed
that Daphne did not receive any proceeds from the refinancing of
the Arriba Drive property: “[Lisa and Boschal] testified that the
excess funds [from the refinancing transaction] were used to



                                    8
       The court declared invalid a $1.5 million loan for which
Mitchell & Co. was the borrower and Kracksmith was the lender,
along with a deed of trust on the Grand Avenue property that
secured the loan. The court reasoned: (1) The evidence did not
show that Lisa consented to the transaction; (2) Boschal falsified
the date of a signature he made on behalf of Mitchell & Co. on the
deed of trust; (3) Mitchell & Co. and Kracksmith were “not
actually separate companies” because Boschal was the co-owner
of Mitchell & Co. and the finance director of Kracksmith, and
“Kracksmith, Inc. [was] also the DBA of Mitchell and Co.”; (4) the
loan amount is approximately three times the purchase price of
the property; (5) there was no evidence that Kracksmith had $1.5
million to lend;8 and (6) the bank records do not show that any
funds ever flowed to Mitchell & Co. for the loan. The court
further found that Mitchell & Co.’s assets consisted of the Grand
Avenue property; three bank accounts; and certain proprietary
software that had no monetary value.
       Additionally, the court found that: Boschal was liable to
Lisa for a portion of the reasonable rental value of the Arriba
Drive property because he occupied it rent-free for 47 months;
Lisa was entitled to one-half of the rental income Boschal had
collected for the Grand Avenue property; Boschal and


purchase the Grand Avenue property . . . . Daphne testified that
she was fully aware that [Lisa and Boschal] were taking funds
out of the property that they were not sharing with her. Daphne
testified that she accepted this because they were making the
mortgage payments and paying all the other expenses.”
      8The family court found Kracksmith’s bank records
showed that it was “in debt” when it made the loan, and that
Kracksmith filed for bankruptcy two years later.




                                   9
Kracksmith were liable to Lisa for her attorney fees and costs for
their misconduct; Lisa was entitled to half of the net value of the
community’s bank accounts; and Boschal was not entitled to
spousal support from Lisa. The court also ordered that Lisa’s and
Boschal’s respective pension and retirement accounts be divided
via a qualified domestic relations order, the cost of which was to
be divided equally between the parties. The court ordered Lisa to
pay child support to Boschal of $184 per month effective
July 1, 2018, and confirmed that each person would retain the
automobile that was in his or her possession.

3.    The September 19, 2018 Judgment
       On September 19, 2018, the family court issued a judgment
that included the rulings set forth in its statement of decision.
       Of note to the instant case, the provision of the judgment
titled “equalization” states as follows:
       “The Grand Ave. Property shall be sold and from the
proceeds [Lisa] shall receive:
       “(1) $425,000 or half of the net proceeds, whichever is
more;
       “(2) $38,337 for her half of the bank accounts [belonging
to Mitchell & Co.], less the line of credit debt;
       “(3) $115,662.80 for her equalization payment from the
Arriba Dr. Property;
       “(4) $39,950 as her half of the reimbursement to the
community for the reasonable rental value of the Arriba Dr.
Property;
       “(5) $96,580 as her half of the rental income from the
Grand Ave. Property;
       “(6) $57,419 as the equalizing amount for division of the
bank accounts and debts;



                                   10
      “(7) $104,681 for her attorney’s fees and costs; and
      “(8) Any fees or costs incurred in enforcing the order for
execution of quitclaim deeds by Claimants and/or in recording the
quitclaim deeds.”
      In addition to the other rulings discussed in our
Factual and Procedural Background, part 2, ante, the
family court’s judgment included its prior vexatious litigant
ruling and its previously-issued restraining order against
Boschal.

4.    Pertinent Posttrial Proceedings, the Parties’ Notices
      of Appeal, Our Prior Opinion, the Disposition of the
      Grand Avenue Property, and Mitchell & Co.’s
      Dissolution
      On October 12, 2018, Daphne and Boschal moved to vacate
the judgment pursuant to Code of Civil Procedure section 663.
On November 8, 2018, the family court denied both motions.9
      On November 14, 2018, Daphne, Kracksmith, and Boschal
appealed the judgment, and Daphne and Boschal appealed the
orders denying their motions to vacate.10 Boschal’s notice of


      9 We, sua sponte, take judicial notice of the
November 8, 2018 minute orders denying these motions.
(Evid. Code, §§ 452, subd. (d), 459.)
      10 Kracksmith’s notice of appeal indicates it seeks review
of an unspecified order issued after the judgment, and its opening
brief complains that the family court refused to hear a motion to
vacate that Kracksmith claims it filed. Although the record
contains a one-page notice of Kracksmith’s intention to move to
vacate the then-forthcoming judgment, the case summary
included in the record does not show that Kracksmith filed a
motion to vacate the judgment after it was issued and its opening



                                  11
appeal also apparently seeks review of the family court’s prior
denial of his anti-SLAPP motion.
       On April 5, 2019, we issued an opinion in Wong I that, inter
alia, dismissed Boschal’s appeal of the denial of his motion to
disqualify a judicial officer, and affirmed: the denial of Boschal’s
anti-SLAPP motion, the orders denying his challenges to the
restraining order, the ruling declaring him to be a vexatious
litigant, and the denial of his motion for reconsideration
concerning his request for pendente lite support and attorney
fees. (See Wong I, supra, B279040, B282862, B287578.) On
May 1, 2019, we made minor modifications to the opinion,
and the remittitur was issued on June 5, 2019.
       On April 26, 2019, Lisa recorded a grant deed dated
February 25, 2019, wherein the family court clerk, on behalf of
Mitchell & Co., conveyed the Grand Avenue property to Lisa
and Boschal as tenants in common. On May 20, 2019,
Sharon Asadoor (Asadoor) recorded a grant deed dated
May 8, 2019, wherein Lisa, on behalf of herself and Boschal,
conveyed the Grand Avenue property to Asadoor. Attached to the
May 8, 2019 grant deed is a February 4, 2019 order from the
family court that, inter alia, authorized (a) the court clerk to
execute the February 25, 2019 grant deed on behalf of
Mitchell & Co. and (b) Lisa to execute the May 8, 2019 grant deed
on behalf of herself and Boschal.11 The Nevada Secretary of


brief cites Boschal’s motion when complaining that the judgment
should have been vacated. Thus, with the exception of the
denials of Daphne’s and Boschal’s motions, we have no occasion
to review any rulings issued after entry of the judgment.
      11 Although the Grand Avenue property is a duplex that
has two separate, nonconsecutive numbered residential



                                   12
State’s website indicates that Mitchell & Co. was dissolved on
February 4, 2020.12



addresses, the February 4, 2019 order refers to just one of the two
numbered addresses assigned to the duplex. Nevertheless, we
need not address this issue further because even after we brought
the order to appellants’ attention, they did not attribute any
significance to this potential ambiguity.
      12  We, sua sponte, take judicial notice of the grant deeds,
the court order, and the records of the Nevada Secretary of
State’s website discussed in the textual paragraph accompanying
this footnote. (See Evid. Code, §§ 452, subds. (c)–(d), 459;
Schep v. Capital One, N.A. (2017) 12 Cal.App.5th 1331, 1337
[taking judicial notice of recorded instruments]; cf. Jones v.
Goodman (2020) 57 Cal.App.5th 521, 528, fn. 6 [noting that an
appellate court may, on its own motion, “take judicial notice of
articles of incorporation” filed with the California Secretary of
State that are available on the secretary’s website].)
      Boschal does not claim that the aforesaid documents are
not proper subjects of judicial notice, but argues that we should
not consider them in the absence of certain escrow documents
relating to the Grand Avenue property. He and Kracksmith
request judicial notice of these escrow documents. Boschal also
seeks judicial notice of certain documents filed in another appeal,
along with Lisa’s opposition to Boschal’s bankruptcy petition.
Boschal and Kracksmith do not claim that these additional
documents are already in the appellate record, nor do they
submit these documents for our review or explain why doing so
would be impracticable. Accordingly, we deny Boschal’s and
Kracksmith’s requests for judicial notice. (See Cal. Rules of
Court, rule 8.252(a)(3) [“If the matter to be noticed is not in the
record, the party must attach to the motion [for judicial notice] a
copy of the matter to be noticed or an explanation of why it is not
practicable to do so.”].)




                                   13
                   STANDARD OF REVIEW
        As previously noted, Lisa did not file a brief. Appellants
still bear the “burden [of] show[ing] that the trial court
committed reversible error. ‘ “A judgment or order of the lower
court is presumed correct. All intendments and presumptions are
indulged to support it on matters as to which the record is silent,
and error must be affirmatively shown. This is not only a general
principle of appellate practice but an ingredient of the
constitutional doctrine of reversible error.” ’ [Citation.]” (See
Yu v. University of La Verne (2011) 196 Cal.App.4th 779, 787
(Yu); see also Cal. Rules of Court, rule 8.220(a)(2) [providing that
if no respondent’s brief is filed, “the court may decide the appeal
on the record, the opening brief, and any oral argument by the
appellant”].) Furthermore, “[t]he rules of appellate procedure,”
which obligate an appellant, among other things, to overcome the
presumption of correctness, “apply to [Boschal] even though he is
representing himself on appeal.” (See Scholes v. Lambirth
Trucking Co. (2017) 10 Cal.App.5th 590, 595 (Scholes).)

                          DISCUSSION

A.    Boschal’s Prior Appeal Did Not Deprive the Family
      Court of Jurisdiction to Try This Case
      Code of Civil Procedure section 916, subdivision (a)
provides in pertinent part: “[T]he perfecting of an appeal[13]
stays proceedings in the trial court upon the judgment or order
appealed from or upon the matters embraced therein or affected

      13  For the purposes of this statute, a party must file a
notice of appeal in order to perfect the appeal. (See 9 Witkin,
Cal. Procedure (5th ed. 2008) Appeal, § 17, p. 78.)




                                   14
thereby, including enforcement of the judgment or order, but the
trial court may proceed upon any other matter embraced in the
action and not affected by the judgment or order.” (Code Civ.
Proc., § 916, subd. (a).) “The purpose of the automatic stay
provision of section 916, subdivision (a) ‘is to protect the appellate
court’s jurisdiction by preserving the status quo until the appeal
is decided. The [automatic stay] prevents the trial court from
rendering an appeal futile by altering the appealed judgment or
order by conducting other proceedings that may affect it.’
[Citation.]” (Varian Medical Systems, Inc. v. Delfino (2005)
35 Cal.4th 180, 189 (Varian Medical Systems, Inc.).) “Under
section 916, ‘the trial court is divested of’ subject matter
jurisdiction over any matter embraced in or affected by the
appeal during the pendency of that appeal.” (Varian Medical
Systems, Inc., at pp. 196–197.)
       Boschal argues that upon perfecting his prior appeals in
October 2016 and January 2018, Code of Civil Procedure
section 916, subdivision (a) deprived the family court of
jurisdiction to try the issues resolved by the judgment before us.
(See Wong I, supra, B279040, B282862, B287578 [providing the
filing dates of Boschal’s prior appeals].) In particular, Boschal
claims that the trial covered matters embraced in, or affected by,
his appeals of the following orders: (1) the denial of his anti-
SLAPP motion; (2) the denial of his request for pendente lite
support and attorney fees under Family Code section 2030;
(3) the ruling deeming him a vexatious litigant; and (4) the denial
of his motion to disqualify a judicial officer. For the reasons
discussed below, Boschal’s jurisdictional challenge is without
merit.




                                     15
       As a preliminary matter, we note that our prior opinion
dismissed Boschal’s appeal of the denial of his motion to
disqualify a family court judge because that ruling “is reviewable
exclusively by writ.” (See Wong I, supra, B279040, B282862,
B287578.) Given that Boschal’s appeal of this ruling was invalid,
that appeal did not trigger a stay of the proceedings under Code
of Civil Procedure section 916, subdivision (a). (See Hearn Pacific
Corp. v. Second Generation Roofing, Inc. (2016) 247 Cal.App.4th
117, 146 [“The automatic stay, when it applies, arises upon a
‘duly perfected’ appeal. [Citations.] Since [the] appeal was
invalid, it did not affect the trial court’s jurisdiction to proceed.”].)
       Next, Boschal apparently contends that the high court’s
decision in Varian Medical Systems, Inc. establishes that the
appeal of his anti-SLAPP motion barred the family court from
proceeding to trial. Varian Medical Systems, Inc. held that “the
perfecting of an appeal from the denial of a special motion to
strike automatically stays all further trial court proceedings on
the merits upon the causes of action affected by the motion.”
(Varian Medical Systems, Inc., supra, 35 Cal.4th at p. 186, italics
added.) Our Supreme Court clarified that “[s]uch an appeal does
not, however, stay proceedings relating to causes of action not
affected by the motion.” (Id. at p. 195, fn. 8.)
       As we explained in Wong I, Boschal’s anti-SLAPP motion
sought an order striking Lisa’s motion to declare him a vexatious
litigant.14 (See Wong I, supra, B279040, B282862, B287578.)


      14  Boschal concedes in his opening brief that his anti-
SLAPP motion requested an order striking Lisa’s motion to
declare him a vexatious litigant. (See Artal v. Allen (2003)
111 Cal.App.4th 273, 275, fn. 2 [“ ‘[B]riefs and argument . . . are
reliable indications of a party’s position on the facts as well as the



                                      16
The statement of decision indicates that whether Boschal was a
vexatious litigant was not a matter to be decided at trial; rather,
the court decided whether to deem other parties to the action,
including Kracksmith, to be vexatious litigants. Therefore, even
assuming arguendo that Lisa’s request to declare Boschal a
vexatious litigant constituted a cause of action, Boschal’s appeal
of his anti-SLAPP motion to strike that request did not deprive
the family court of jurisdiction over the trial.
       Boschal’s appeals of the family court’s other rulings did not
effect a stay of the trial either. “ ‘[W]hether a matter is
“embraced” in or “affected” by a judgment [or order] within the
meaning of [Code of Civil Procedure section 916] depends on
whether postjudgment [or postorder] proceedings on the matter
would have any effect on the “effectiveness” of the appeal.’
[Citation]. ‘If so, the proceedings are stayed; if not, the
proceedings are permitted.’ [Citation.]” (Varian Medical
Systems, Inc., supra, 35 Cal.4th at p. 189.) The family court’s
resolution of the property, reimbursement, support, sanctions,
and breach of fiduciary duty issues at trial had no impact on
whether we could vacate, reverse, or modify the vexatious litigant
ruling or the order denying Boschal’s motion for reconsideration
on his request for pendente lite support and attorney fees under
Family Code section 2030.
       Indeed, Boschal’s briefing does not dispute that point, but
instead argues that these two prior family court rulings declaring
him a vexatious litigant and denying his motion for
reconsideration concerning his request for pendente lite support


law, and a reviewing court may make use of statements therein
as admissions against the party. [Citations.]’ [Citations.]”].)




                                   17
and attorney fees hindered his ability to obtain a favorable
outcome during the family court proceedings. Specifically,
Boschal argues: “The affected issue here is [Boschal’s] ability to
advance or defend his case throughout the proceedings with
limited resources for legal representation that setup [sic] an
unlevel playing field of orders adverse to [Boschal] going into the
trial.” Boschal confuses Code of Civil Procedure section 916,
subdivision (a)’s standard with whether the family court rulings
subject to the prior appeal put him at a disadvantage at trial.
Because the trial had no “ ‘effect on the “effectiveness” of the
[prior] appeal’ ” (see Varian Medical Systems, Inc., supra,
35 Cal.4th at p. 189), we conclude that Boschal’s prior appeal
did not automatically stay the trial.

B.    Daphne Forfeited Many of Her Claims for Appellate
      Relief
       On April 7, 2021, we asked for supplemental briefing on,
among other things, whether the following appellate claims
asserted in Daphne’s opening brief should be deemed to be
“waived, forfeited, and/or subject to the invited error doctrine”:
(1) Lisa and Boschal “ ‘abandoned the Arriba [Drive] property by
refusing to make mortgage payments, as per their agreement’ ”;
(2) Daphne should not have been joined to the proceedings;
(3) Daphne “was entitled to a share of the income generated from,
and/or an ownership interest in, the Grand Avenue property”;
(4) Daphne “was a tenant in common vis-à-vis the Arriba [Drive]
property”; and (5) “any joint tenancy vis-à-vis the Arriba [Drive]
property should have been severed.” For the reasons discussed
below, we conclude Daphne has forfeited each of these claims.
       As a preliminary matter, we observe that Daphne’s
supplemental briefing does not address her claim that she should



                                   18
not have been joined to the family court proceedings. She thus
has forfeited her claim of improper joinder. (See In re Marriage
of Brewster & Clevenger (2020) 45 Cal.App.5th 481, 512 [“A party
implicitly waives or forfeits claims of error if he or she fails to
bring the error to the trial court’s attention in an appropriate
manner. [Citations.]”].)
       Although Daphne does not allege she raised in the family
court the other four claims of error identified in our
correspondence, she insists that she did not forfeit them.
We disagree.
       With regard to her appellate claim that Lisa and Boschal
“abandoned the Arriba [Drive] property by refusing to make
mortgage payments, as per their agreement,” Daphne contends
that this claim is not subject to forfeiture because it amounts to a
challenge to the sufficiency of the evidence supporting the
judgment. (See also Mundy v. Lenc (2012) 203 Cal.App.4th 1401,
1406 [“[A] party need not object that a judgment is unsupported
by the evidence.”].)
       Daphne seems to argue: (1) There was uncontroverted
evidence showing that Lisa stopped paying a debt secured by a
deed of trust on the Arriba Drive property on the date of
separation knowing that Boschal did not have sufficient income
to pay it and that only Daphne would suffer any loss from a
foreclosure thereon; and (2) these “uncontroverted facts require a
finding either of abandonment or that the [Lees] had no interest
left in the property to abandon,” and, as a consequence, a finding
that “the Lees retained an interest in [the Arriba Drive property]
falls under the ‘unsupported by the evidence’ exception” to
forfeiture.




                                    19
       Daphne’s attempt to recast her abandonment theory as
merely a challenge to the sufficiency of the evidence supporting
the judgment is unavailing. The family court concluded that Lisa
and Boschal held an interest in the Arriba Drive property
because Daphne and Lisa took title to the property as joint
tenants, and Lisa and Boschal agreed that the community had an
interest in the property by virtue of Lisa being named as a
grantee on the deed. Thus, it is apparent that the family court’s
finding that Lisa and Boschal retained an interest in the Arriba
Drive property rested upon the statutory presumption of title,
under which “[t]he owner of the legal title to property is
presumed to be the owner of the full beneficial title”; “[the]
presumption may be rebutted only by clear and convincing proof.”
(See Evid. Code, § 662.)
       Daphne does not claim that her abandonment theory
rendered this presumption inapplicable. Further, even though
Daphne bore the burden of proving her abandonment theory (see
1 C.J.S. (2005) Abandonment, § 12, p. 15), Daphne concedes that
she did not advance this argument at trial. For these reasons,
Daphne’s newfound invocation of her abandonment theory cannot
be characterized as a sufficiency-of-the-evidence challenge to the
family court’s ruling that Lisa and Boschal retained an interest
in the Arriba Drive property. Rather, it is a new legal theory
that we have the discretion to decline to address. (See Greenwich
S.F., LLC v. Wong (2010) 190 Cal.App.4th 739, 767 [“[W]e are not
required to consider [a] new theory, even if it raised a pure
question of law.”].)
       We also reject Daphne’s conclusory argument that because
“abandonment is not an arcane issue of law,” applying the
forfeiture doctrine to this appellate claim would somehow deprive




                                  20
her of due process of law and undermine “public confidence in the
integrity and impartiality of the judiciary [citation].” (See
Hernandez v. First Student, Inc. (2019) 37 Cal.App.5th 270, 277
(Hernandez) [“We may and do ‘disregard conclusory arguments
that . . . fail to disclose the reasoning by which the appellant
reached the conclusions he wants us to adopt.’ [Citation.]”].)
Accordingly, Daphne has forfeited her abandonment theory.
       Although it is difficult to discern the basis of Daphne’s
contention that she did not forfeit her claim of entitlement to
income generated from, and/or an ownership interest in, the
Grand Avenue property, she appears to argue that this appellate
claim falls within the “ ‘unsupported by the evidence’ exception”
to forfeiture. In particular, she claims that the “uncontroverted
facts” demonstrate that “the Lees [did not] retain[ ] an interest
in” the Arriba Drive property. Daphne’s attempt to salvage this
claim of error is a essentially a repeat of her argument that the
abandonment theory is just a sufficiency-of-the-evidence
challenge. As we have explained, this appellate claim is similarly
unavailing.
       Daphne further argues that she did not forfeit her
appellate claims that she was a tenant in common vis-à-vis the
Arriba Drive property, and that any joint tenancy with regard to
that property should have been severed. In particular, Daphne
points out the family court stated, “The pivotal issue [was]
whether Daphne [was] or [was] not a joint tenant,” and she
claims that “[a] finding that the Arriba [Drive] property was not
held in joint tenancy dictates in this case that the property was
held as a tenancy in common.” Daphne thus seems to maintain
that these two claims of error are simply sufficiency-of-the-
evidence challenges to the family court’s conclusion that Daphne




                                  21
is a joint tenant with regard to the Arriba Drive property. (See
generally 16 Cal.Jur.3d (2020) Cotenancy & Joint Ownership,
§ 22, pp. 272–273 [“Severance of a joint tenancy extinguishes the
principal feature of that estate, the right of survivorship . . . .
Upon the severance of a joint tenancy, ownership is typically
converted into a tenancy in common,” fns. omitted].)
       Daphne ignores the fact the court framed the issue below
as “whether the community own[ed] 100% of the property, with
Daphne being only a proxy for her brother, or only 50%, with
Daphne, as joint tenant, having an undivided half interest in the
property with the community.” Even were we to conclude that
the family court’s ruling that Daphne was a joint tenant lacked
evidentiary support, the family court had no occasion to address
Daphne’s new arguments that she was a tenant in common or
that the family court should have severed any such joint tenancy.
Instead, the family court considered whether she had no interest
at all in the property because she was simply a proxy for Boschal.
Accordingly, Daphne does not raise mere evidentiary challenges
to the judgment, but new legal theories that should have been
asserted below. Daphne once again argues that because her
claims of error concerning joint tenancy and severance do not
present arcane issues of law, we should consider them in order to
protect her due process rights and preserve confidence in the
judiciary. We have already rejected these conclusory arguments.
       To recap, Daphne forfeited the following arguments:
(1) Lisa and Boschal “ ‘abandoned the Arriba [Drive] property by
refusing to make mortgage payments, as per their agreement’ ”;
(2) Daphne should not have been joined the proceedings;
(3) Daphne “was entitled to a share of the income generated from,
and/or an ownership interest in, the Grand Avenue property”;




                                   22
(4) Daphne “was a tenant in common vis-à-vis the Arriba [Drive]
property”; and (5) “any joint tenancy vis-à-vis the Arriba [Drive]
property should have been severed.”

C.    Mitchell & Co.’s Absence from the Family Court
      Proceedings Does Not Compel Reversal of the
      Judgment
       The record indicates that Lisa did not join Mitchell & Co.
as a party. Kracksmith and Boschal argue that we should
reverse the judgment because Code of Civil Procedure section 389
required Mitchell & Co.’s joinder to the family law proceedings.
In related arguments, Kracksmith asserts that because Lisa was
not the borrower on the loan from Kracksmith to Mitchell & Co.
or the titleholder of the Grand Avenue property: (1) Lisa lacked
standing to contest the validity of that loan and accompanying
deed of trust on the Grand Avenue property; and (2) Lisa failed to
state quiet title and cancellation of written instrument claims
against Kracksmith arising out of the loan and deed of trust. We
reject these arguments.15
       Code of Civil Procedure section 389, subdivision (a)
provides: “A person who is subject to service of process and
whose joinder will not deprive the court of jurisdiction over the
subject matter of the action shall be joined as a party in the

      15  Kracksmith also argues that Lisa failed to plead
adequately her quiet title and cancellation of written instrument
causes of action because she did not “allege tender or offer of
tender of the amounts borrowed . . . .” We reject this argument
because Kracksmith does not explain why, in light of the family
court’s ruling there was no evidence Kracksmith had lent any
funds to Mitchell & Co., Lisa was nonetheless required to aver
tender or offer of tender.




                                   23
action if (1) in his absence complete relief cannot be accorded
among those already parties or (2) he claims an interest relating
to the subject of the action and is so situated that the disposition
of the action in his absence may (i) as a practical matter impair
or impede his ability to protect that interest or (ii) leave any of
the persons already parties subject to a substantial risk of
incurring double, multiple, or otherwise inconsistent obligations
by reason of his claimed interest. If he has not been so joined, the
court shall order that he be made a party.” As a general rule,
“[a]ll provisions of law relating to joinder of parties in civil
actions generally apply to the joinder of a person as a party to a
family law case . . . .” (See Cal. Rules of Court, rule 5.24(a)(1).)
       We need not decide whether Code of Civil Procedure
section 389, subdivision (a) required Mitchell & Co.’s joinder prior
to trial because events occurring after trial have mooted
Kracksmith’s and Boschal’s claims of error arising out of Mitchell
& Co.’s nonjoinder.
       First, Mitchell & Co. is no longer the owner of the Grand
Avenue property because the family court clerk (on behalf of
Mitchell & Co.) conveyed the property to Lisa and Boschal, and
the property was thereafter conveyed to a third party, Asadoor.
Reversing the family court’s judgment and requiring Mitchell &
Co.’s joinder now would be a futile act because we can no longer
afford any effective relief to Mitchell & Co. vis-à-vis the Grand
Avenue property.16 The transfer of the Grand Avenue property


      16  We observe that, although Mitchell & Co. has been
dissolved, it may still prosecute and defend claims arising before
its dissolution. (See Canarelli v. Eighth Judicial Dist. Court of
Nev. (2011) 127 Nev. 808, 814 [“In Nevada, NRS 78.585 allows
the corporation to exist post-dissolution for ‘prosecuting and



                                   24
to a new owner17 moots Kracksmith’s and Boschal’s claim that
Mitchell & Co. is an indispensable party or otherwise had to be
joined in this matter regarding disposition of the Grand Avenue
property. (See Golden Gate Land Holdings LLC v. East Bay
Regional Park Dist. (2013) 215 Cal.App.4th 353, 366 (Golden
Gate Land Holdings LLC) [“ ‘[A] case becomes moot when a court
ruling can have no practical effect or cannot provide the parties
with effective relief.’ ”].)
      In their supplemental briefing, Kracksmith and Boschal
suggest that the grant deeds transferring the Grand Avenue
property from Mitchell & Co. to Lisa and Boschal, and from Lisa
and Boschal to Asadoor are invalid because Boschal posted an
undertaking with the family court pursuant to Code of Civil
Procedure section 917.4.18 As far as we can discern, they seem to

defending suits, actions, proceedings and claims of any kind or
character [arising before its dissolution] by or against it and of
enabling it gradually to settle and close its business, to collect
and discharge its obligations, to dispose of and convey its
property, and to distribute its assets.’ ”].)
      17 Neither Kracksmith nor Boschal argues that Asadoor
must be joined pursuant to Code of Civil Procedure section 389,
subdivision (a), or any other joinder authority.
      18  Code of Civil Procedure section 917.4 provides: “The
perfecting of an appeal shall not stay enforcement of the
judgment or order in the trial court if the judgment or order
appealed from directs the sale, conveyance or delivery of
possession of real property which is in the possession or control of
the appellant or the party ordered to sell, convey or deliver
possession of the property, unless an undertaking in a sum fixed
by the trial court is given that the appellant or party ordered to
sell, convey or deliver possession of the property will not commit
or suffer to be committed any waste thereon and that if the



                                    25
claim that on September 20, 2018, Boschal modified
Mitchell & Co.’s homeowners insurance policy as follows:
(a) coverage for the structure on the Grand Avenue property was
increased from $384,190 to $800,000, and (b) coverage for the fair
rental value of the property was increased from $38,419 to
$80,000. Yet, Kracksmith and Boschal do not argue that either of
them sought, let alone obtained, an order from the family court
that “fixed” an undertaking in amounts secured by this modified
insurance policy. (See Code Civ. Proc., § 917.4.) We thus do not
address this argument further.19 (See Hernandez, supra,
37 Cal.App.5th at p. 277 [“ ‘When an appellant raises an issue
“but fails to support it with reasoned argument and citations to
authority, we treat the point as waived. [Citations.]” [Citation.]’
[Citation.]”].)



judgment or order appealed from is affirmed, or the appeal is
withdrawn or dismissed, the appellant shall pay the damage
suffered by the waste and the value of the use and occupancy of
the property, or the part of it as to which the judgment or order is
affirmed, from the time of the taking of the appeal until the
delivery of the possession of the property. If the judgment or
order directs the sale of mortgaged real property and the
payment of any deficiency, the undertaking shall also provide for
the payment of any deficiency.” (Code Civ. Proc., § 917.4.)
      19 Boschal intimates in his opening brief that Code of Civil
Procedure section 389, subdivision (a) required Mitchell & Co.’s
joinder because the family court ordered the sale of the
corporation’s bank accounts. To the contrary, the family court
ordered that Lisa’s share of the value of Mitchell & Co.’s bank
accounts be paid from the proceeds of sale of the Grand Avenue
property. Thus, it appears that Mitchell & Co. retained control of
the bank accounts themselves.




                                    26
       Kracksmith and Boschal also maintain that Mitchell &
Co.’s absence from the litigation and the family court’s decision to
void the deed of trust on the Grand Avenue property, “as a
practical matter, impaired [Mitchell & Co.’s] ability to protect its
interest in being immune from liabilities for any deficiency [on
Kracksmith’s loan to Mitchell & Co.] or, alternatively, from being
liable for expenses beyond the loan balance.” This argument
does not recognize that the family court not only invalidated the
trust deed, but also canceled the underlying loan instrument, and
found there was no evidence that Kracksmith transmitted any
loan funds to Mitchell & Co. If we were to affirm these aspects of
the judgment, then, although Mitchell & Co. is not bound by the
judgment,20 Mitchell & Co. can still elect to raise nonmutual
collateral estoppel as a defense should Kracksmith attempt to
collect on this purported debt.21 Kracksmith and Boschal

      20  (See In re Marriage of Ramirez (2011)
198 Cal.App.4th 336, 344 [“ ‘ “Where the plaintiff seeks some type
of affirmative relief which, if granted, would injure or affect the
interest of a third person not joined, that third person is an
indispensable party.” [Citation.] These principles have been
codified in Code of Civil Procedure section 389. An “
‘indispensable party is not bound by a judgment in an action in
which he was not joined.’ ” ’ [Citation.]”].)
      21  (See Takahashi v. Board of Education (1988)
202 Cal.App.3d 1464, 1477 [“One not a party to a prior suit may
successfully assert collateral estoppel as a defense if: (1) the
issue decided in the prior action is identical to the one presented
in the action in which the defense is asserted; (2) a final
judgment has been entered in the prior action on the merits; and
(3) the party against whom the defense is asserted was a party to
the prior adjudication.”]; Riverside County Transportation Com.
v. Southern California Gas Co. (2020) 54 Cal.App.5th 823, 838



                                    27
have not demonstrated properly that some defect other than
Mitchell & Co.’s nonjoinder warrants reversal of those portions of
the judgment. (See Discussion, parts G–H, post [disregarding
any appellate claims not discussed explicitly in this opinion
because Kracksmith, Daphne, and Boschal failed to raise them
properly].) Thus, we need not reverse the judgment on account of
Mitchell & Co.’s nonjoinder because the availability of collateral
estoppel as a defense moots Kracksmith’s and Boschal’s concern
that Mitchell & Co.’s rights as a debtor have been impaired by its
nonjoinder.
       We reject Kracksmith’s assertion that Lisa lacked standing
to challenge Kracksmith’s $1.5 million loan to Mitchell & Co. and
the accompanying deed of trust on the Grand Avenue property.
“ ‘ “As a general principle, standing to invoke the judicial process
requires an actual justiciable controversy as to which the
complainant has a real interest in the ultimate adjudication
because he or she has either suffered or is about to suffer an
injury of sufficient magnitude reasonably to assure that all of the
relevant facts and issues will be adequately presented to the
adjudicator. [Citations.] To have standing, a party must be
beneficially interested in the controversy; that is, he or she must
have ‘some special interest to be served or some particular right
to be preserved or protected over and above the interest held in
common with the public at large.’ [Citation.] The party must be
able to demonstrate that he or she has some such beneficial
interest that is concrete and actual, and not conjectural or



[“In California, a judgment is not final for purposes of res
judicata or collateral estoppel if an appeal is pending or could
still be taken.”].)




                                    28
hypothetical. . . . .” [Citation.]’ ” (Schoshinski v. City of
Los Angeles (2017) 9 Cal.App.5th 780, 791 (Schoshinski).)
       Lisa suffered an injury that is sufficiently “ ‘ “concrete and
actual” ’ ” to give rise to a justiciable controversy and confer
standing on her. (See Schoshinski, supra, 9 Cal.App.5th at
p. 791.) In particular, had the loan and deed of trust not been
invalidated, then they would have reduced the net worth of
Mitchell & Co.’s assets, which in turn would have decreased
value of Lisa’s equity in this closely held S-corporation. (Cf.
Rawoof v. Texor Petroleum Co., Inc. (7th Cir. 2008) 521 F.3d 750,
753, 756 [stating that the sole shareholder of a corporation had
Article III standing to raise a statutory claim belonging to the
corporation]; Lujan v. Defenders of Wildlife (1992) 504 U.S. 555,
559–561 [defining “ ‘injury in fact’ ” for the purposes of Article III
standing as “an invasion of a legally protected interest which is
(a) concrete and particularized, [citations]; and (b) ‘actual or
imminent, not “conjectural” or “hypothetical,” ’ [citation],”
fn. omitted].)
       Kracksmith’s argument that Lisa failed to state a claim for
quiet title or cancellation of written instrument fails as well. We
asked Kracksmith and Boschal in our April 7, 2021 letter to
explain why we should not find they forfeited their claim that the
family court could not resolve “the characterization, valuation,
and division of . . . the Grand Avenue property and Mitchell [&
Co.]. . . . on the ground that Mitchell [& Co.] had not been joined
to the proceedings.” After all, as we stated in our letter to the
parties, the family court observed in its statement of decision
that “the parties [had] agreed” to try these issues.
       To the extent Kracksmith or Boschal believed despite their
agreement, that the family court could not decide these issues




                                     29
without Mitchell & Co.’s presence, then they should have
explained that position in responding to our letter. They did not.
Boschal did not respond to our question at all, and Kracksmith’s
supplemental brief failed to identify any portion of the record in
which it articulated in a discernable way its contention that only
Mitchell & Co. could raise these quiet title and cancellation of
written instrument claims. We conclude that Kracksmith has
forfeited this appellate claim. (See Simplon Ballpark, LLC v.
Scull (2015) 235 Cal.App.4th 660, 668 [holding that to avoid
forfeiture of an appellate claim, the appellant must provide the
trial court with “sufficient notice of the issue presented or the
relief requested”]; Nelson v. Dept. Alcoholic Bev. Control (1959)
166 Cal.App.2d 783, 788 [“When a case is tried on the
‘assumption that a cause of action is stated, that certain issues
are raised by the pleadings, that a particular issue is
controlling, . . . neither party can change this theory for
purposes of review on appeal.’ [Citation.]”].)
       In sum, we conclude that Kracksmith’s and Boschal’s
compulsory joinder claim is moot, a justiciable controversy
existed between Lisa and Kracksmith regarding the validity of its
$1.5 million loan to Mitchell & Co. and the deed of trust relating
thereto, and Kracksmith forfeited its appellate claim that Lisa
could not state quiet title and cancellation of written instrument
causes of action because she was not the borrower on the
$1.5 million loan or the owner of the Grand Avenue property.

D.    Boschal Cannot Relitigate His Anti-SLAPP Motion
      Boschal seeks to relitigate his appeal of the family court’s
denial of his anti-SLAPP motion to strike Lisa’s request to
declare him a vexatious litigant. Although Boschal identified the
denial of his anti-SLAPP motion in his notice of appeal here,



                                   30
we lack jurisdiction to consider this successive appeal because it
is untimely. (See Wong I, supra, B279040, B282862, B287578
[noting that the family court denied Boschal’s motion on
August 18, 2016]; Cal. Rules of Court, rule 8.104(a)(1)(C),
rule 8.104(e) [providing that a notice of appeal must be filed no
later than 180 days after the entry of the order being appealed].)
Accordingly, we must dismiss his appeal of that order. (See
Ellis v. Ellis (2015) 235 Cal.App.4th 837, 842 [“ ‘Compliance with
the time for filing a notice of appeal is mandatory and
jurisdictional. [Citations.] If a notice of appeal is not timely, the
appellate court must dismiss the appeal.’ [Citations.]”].)
       Further, even if we had jurisdiction to review the denial of
his motion, we would adhere to our prior affirmance in
accordance with the law of the case doctrine. (See Santa Clarita
Organization for Planning the Environment v. County of
Los Angeles (2007) 157 Cal.App.4th 149, 156 [“Where an
appellate court states in its opinion a principle or rule of law
necessary to its decision, that principle or rule becomes the law of
the case. [Citation.] The law of the case must be adhered to both
in the lower court and upon subsequent appeal. [Citation.]”].)

E.    Daphne Failed to Support Adequately Her Claim the
      Family Court Erred in Denying Her Request for
      Costs
      Daphne’s assertion that the trial court erred in denying her
request for costs is not altogether clear. Apparently, Daphne
contends that under Code of Civil Procedure section 1032, she
was entitled to costs as the prevailing party because the family
court found Daphne held a joint tenancy vis-à-vis the Arriba
Drive property. (See Code Civ. Proc., § 1032, subd. (b) [“Except
as otherwise expressly provided by statute, a prevailing party is



                                    31
entitled as a matter of right to recover costs in any action or
proceeding.”])
       In her trial brief, Daphne prayed for, inter alia, a ruling
that Lisa’s “interest in the Arriba [Drive] Property was held in
constructive trust for” Daphne, and that “[n]either [Boschal] nor
[Lisa] [should be] awarded any interest in the Arriba [Drive]
Property.” The family court nevertheless declared that Daphne
and the community were in a joint tenancy vis-à-vis the Arriba
Drive property, and awarded Lisa an equalization payment for
her share of the property.
       Daphne does not explain why, notwithstanding the fact
that the family court declared that Boschal and Lisa had
ownership interests in the Arriba Drive property, the court
should have considered Daphne to be the prevailing party for the
purposes of Code of Civil Procedure section 1032. Nor does the
text of the statute command that conclusion.22 Accordingly, we
will not disturb the family court’s denial of her request for costs.
(See Hernandez, supra, 37 Cal.App.5th at p. 277 [“ ‘[T]o


      22  Code of Civil Procedure section 1032, subdivision (a)(4)
provides: “ ‘Prevailing party’ includes the party with a net
monetary recovery, a defendant in whose favor a dismissal is
entered, a defendant where neither plaintiff nor defendant
obtains any relief, and a defendant as against those plaintiffs
who do not recover any relief against that defendant. If any party
recovers other than monetary relief and in situations other than as
specified, the ‘prevailing party’ shall be as determined by the
court, and under those circumstances, the court, in its discretion,
may allow costs or not and, if allowed, may apportion costs
between the parties on the same or adverse sides pursuant to
rules adopted under Section 1034.” (Code of Civ. Proc., § 1032,
subd. (a)(4), italics added.)




                                    32
demonstrate error, an appellant must supply the reviewing court
with some cogent argument supported by legal analysis and
citation to the record.’ [Citation.] . . . ‘We are not bound to
develop appellants’ arguments for them.’ ”].)

F.    Kracksmith and Boschal Fail to Show the Family
      Court Erred in Awarding Lisa Attorney Fees and
      Costs
       Kracksmith and Boschal contest the family court’s order
requiring them to pay $104,681 in attorney fees and costs to Lisa.
       First, Kracksmith and Boschal argue the family court
violated Family Code section 271, subdivision (b) by failing to
provide them with notice and an opportunity to be heard before
granting this award.23 The statement of decision undercuts this
argument.
       In its decision, the family court states: (1) The parties
agreed to try Lisa’s request for attorney fees as sanctions against
Boschal; (2) Lisa had requested Kracksmith and Boschal be held
jointly and severally liable for a sanctions award; and (3) the
parties agreed to file and serve written closing and rebuttal
arguments. Kracksmith and Boschal do not dispute this
description of the proceedings, nor do they explain why they
supposedly lacked an opportunity to respond to Lisa’s request for
fees and costs. Rather, they claim the court could award fees and
costs only if Lisa had filed a formally noticed motion seeking such


      23 Family Code section 271, subdivision (b) provides: “An
award of attorney’s fees and costs as a sanction pursuant to this
section shall be imposed only after notice to the party against
whom the sanction is proposed to be imposed and opportunity for
that party to be heard.”




                                   33
relief. Boschal and Kracksmith provide no authority supporting
the need for a formal motion under these circumstances. We thus
reject their argument for lack of supporting authority.
       Next, Boschal maintains that he “should not be responsible
for [Lisa’s] failed prosecution of other parties, especially against
Co-Appellant Daphne Lee where the Court found it had no
merit.” Assuming arguendo Lisa incurred attorney fees and costs
for claims on which she did not prevail, Boschal offers no citation
to evidence in the record that the award actually includes those
fees and costs. (See Hernandez, supra, 37 Cal.App.5th at p. 277
[“ ‘[T]o demonstrate error, an appellant must supply the
reviewing court with some cogent argument supported by legal
analysis and citation to the record[,]’ ” italics added].)
       Further, he fails to cite any authority precluding the family
court from holding him and Kracksmith jointly and severally
liable for Lisa’s attorney fees costs, or any authority supporting
his claim that her award should exclude fees and costs incurred
in connection with “any lawful motions advanced by [Boschal]
such as support motions and defense of [Lisa’s] attacks such as
Vexatious Litigant [sic] and restraining orders.” (See ibid.)
       We also find unpersuasive Kracksmith’s argument that it
could be liable for only fees and costs arising out of Lisa’s claims
concerning the “Grand Avenue property with an offset of granting
[Kracksmith’s] attorney fees on defending its case against [Lisa]
on the loan for the Arriba Drive property.” This contention is
predicated on Kracksmith’s assertion that it “prevailed against
[Lisa] on its loan on [the] Arriba Drive property.” This claim has
no support in the record, given that the family court did not
reduce Lisa’s recovery to account for the loan Kracksmith had on
the Arriba Drive property or conclude that she was liable for any




                                   34
such loan. Similarly, Kracksmith cites no evidence to support its
suggestion the family court ordered it to pay attorney fees and
costs incurred before Kracksmith was joined to the proceedings.
       Kracksmith and Boschal direct the court to an invoice from
Lisa’s counsel dated February 16, 2018, which states Lisa owed a
“total balance” of $24,804.72. (Boldface & capitalization omitted.)
Yet, the trial in this matter did not commence until
March 26, 2018, and Kracksmith and Boschal do not clarify
whether this invoice was the sole evidentiary basis of Lisa’s
request for attorney fees and costs. Because “ ‘ “[a]ll intendments
and presumptions are indulged to support [the judgment] on
matters as to which the record is silent,” ’ ” we must presume
that Lisa incurred more than $24,804.72 in attorney fees and
costs in the course of trying the case, and that she substantiated
her request for fees and costs. (See Yu, supra, 196 Cal.App.4th at
p. 787.)
       Lastly, Kracksmith and Boschal argue that Lisa’s request
for attorney fees and costs was based on “fraudulent invoices and
declarations” and some unidentified “illegal contract” between
Lisa and her counsel. We reject these contentions because they
are vague and without citation to the record. Appellate courts
do not make arguments for parties or scour the record for
relevant citations.

G.    We Dismiss Boschal’s and Daphne’s Appeals of the
      Orders Denying Their Motions to Vacate the
      Judgment
      Daphne identifies only the judgment in the statement of
appealability section of her briefing, and she does not argue
expressly that the family court erred in denying her motion to
vacate the judgment. Likewise, although Boschal’s opening brief



                                   35
includes several scattered complaints regarding the order
denying his motion to vacate the judgment, he does not advance
any specific legal argument addressing the propriety of that
ruling. We thus dismiss as abandoned Daphne’s and Boschal’s
appeals concerning their motions to vacate. (See Flores v.
Department of Corrections & Rehabilitation (2014)
224 Cal.App.4th 199, 205 [“ ‘[F]ailure of an appellant in a civil
action to articulate any pertinent or intelligible legal argument in
an opening brief may, in the discretion of the court, be deemed an
abandonment of the appeal justifying dismissal.’ [Citation.]”].)
       We further note that Kracksmith’s and Boschal’s opening
briefs include citations to the second supplemental clerk’s
transcript, which is comprised solely of notices, briefing, and
exhibits filed in connection with Boschal’s and Daphne’s motions
to vacate the judgment; Kracksmith’s notice of intent to file such
a motion; Boschal’s correspondence regarding documents omitted
from the record; and this court’s order granting a motion to
augment the record. We disregard these materials in the course
of reviewing the family court’s judgment because, with the
exception of appellants’ notices of their intent to move to vacate
the judgment,24 these documents were submitted to the family
court after it had entered its judgment. Although we may
examine these materials when reviewing an order denying a


      24 These filings are comprised of arguments of counsel, and
do not constitute evidence that we may consider. (See Fierro v.
Landry’s Restaurant Inc. (2019) 32 Cal.App.5th 276, 281, fn. 5
[holding that “we are unable to accept counsel’s argument on
appeal as facts” and that “ ‘unsworn averments in a
memorandum of law prepared by counsel do not constitute
evidence’ ”].)




                                   36
motion to vacate the judgment, we cannot consider them in
assessing the correctness of the judgment itself. (See In re
Marriage of Brewster & Clevenger, supra, 45 Cal.App.5th at
p. 498 [“When reviewing the correctness of a trial court’s
judgment, we only consider matters that were part of the record
at the time the court entered the judgment; ‘ “[t]his rule
preserves an orderly system of [litigation] by preventing litigants
from circumventing the normal sequence of litigation.” [Citation.]’
[Citation.]”].)

H.    Kracksmith, Daphne, and Boschal Fail to Raise
      Properly the Remainder of Their Appellate Claims
       In the factual summary sections of their respective briefs,
Kracksmith and Boschal complain about certain aspects of the
proceedings below, but they fail to clarify whether these
assertions merely supply context for their legal arguments or
constitute standalone appellate claims. We disregard these
claims because Kracksmith and Boschal fail to provide adequate
notice that they intended to raise them. (See Browne v. County of
Tehama (2013) 213 Cal.App.4th 704, 725–726 [holding that an
appellant forfeited a contention by failing to “present[ it] in the
argument section of either the opening or reply brief” and to
provide “a proper heading” for it]; Scholes, supra, 10 Cal.App.5th
at p. 595 [“A party may choose to act as his or her own attorney.
We treat such a party like any other party, and he or she ‘ “is
entitled to the same, but no greater consideration than other
litigants and attorneys. [Citation.]” ’ [Citation.]”].)
       Insofar as Kracksmith, Daphne, and Boschal intended to
raise other appellate claims in their briefing, they failed to do so
cogently, did not support them with citations to relevant




                                   37
authority or the record, or attempted to raise improperly new
issues in their supplemental briefing.
       As illustrative only, although Daphne claims in her opening
brief that “the court abused its discretion in routinely and
without explanation favoring [Lisa] regarding every significant
factual dispute” and that the court exhibited “an unjustifiable
bias in favor” of Lisa, Daphne does not clarify whether she
intends to raise a judicial bias claim and/or an evidentiary
challenge to any particular finding(s), nor does she cite any
authority supplying the legal standard applicable to either such
claim. (Boldface, underscoring, & capitalization omitted.)
Similarly, Kracksmith avers in its opening brief that
Mitchell & Co.’s “assets appreciated in value due to the loan from
[Kracksmith,]” and that Lisa failed to plead adequately the
essential elements of a fraud claim. Kracksmith, however, fails
to provide any record citations substantiating these assertions.
       Furthermore, Boschal’s prolix briefing includes a myriad of
nearly incomprehensible arguments or inadequately supported
claims. For example, he asserts vaguely that Lisa engaged in
dilatory tactics. He also contends that the family court failed to
divide equally the community estate, yet he fails to support the
vast majority of the factual assertions underpinning this claim
with any record citations. Although a handful of allegations
pertaining to this appellate claim are supported with record
citations, those averments either rely upon materials submitted
to the family court after entry of judgment or fail to supply
sufficient factual context for us to determine whether the family
court erred. (See Discussion, part G, ante [explaining that we
cannot consider materials submitted after the judgment was
entered].) Similarly, Boschal’s claim that the family court failed




                                  38
correctly to calculate the Grand Avenue property’s rental income
is not supported by a single record citation.
       Additionally, although our May 17, 2021 letter to the
parties sought briefing regarding the legal effect of certain
documents (see fns. 11 & 12, ante), Boschal used that occasion to
file a supplemental brief addressing a number of new issues
beyond the scope of our correspondence, including complaints
regarding Lisa’s litigation tactics in a bankruptcy proceeding. In
like fashion, Kracksmith’s supplemental brief in response to our
May 17, 2021 correspondence raises several new issues, including
Kracksmith’s claim that Code of Civil Procedure section 908
entitles it to an award of restitution from Lisa in the amount of
“the current value of the Grand Avenue property plus all interest
payments and costs of litigation.”
       We decline to address any such issues because they are
unsupported by cogent argument, record citations, and applicable
legal authority, or are raised for the first time in unauthorized
supplemental briefing. (See Hernandez, supra, 37 Cal.App.5th at
p. 277 [“ ‘[T]o demonstrate error, an appellant must supply the
reviewing court with some cogent argument supported by legal
analysis and citation to the record.’ [Citation.] ‘We are not
obliged to make other arguments for [appellant] [citation], nor
are we obliged to speculate about which issues counsel intend to
raise.’ [Citations.] We may and do ‘disregard conclusory
arguments that are not supported by pertinent legal authority or
fail to disclose the reasoning by which the appellant reached the
conclusions he wants us to adopt.’ [Citation.]”]; People v. Carr
(2000) 81 Cal.App.4th 837, 846, fn. 8 [declining to address an
argument that appellant “did not raise . . . in his opening brief,




                                  39
and . . . f[ell] outside the scope of [the] order for supplemental
briefing”].)

                          DISPOSITION
      We affirm the family court’s judgment, dismiss as
abandoned appellant Daphne Lee’s and appellant Boschal Lee’s
appeals of the orders denying their respective motions to vacate
the judgment, and dismiss as untimely appellant Boschal Lee’s
appeal of the denial of his special motion to strike. The parties
are to bear their own costs on appeal.
      NOT TO BE PUBLISHED.


                                             BENDIX, J.


We concur:



      ROTHSCHILD, P. J.



      CHANEY, J.




                                     40